DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,980,341 in view of Pratt D512,283. 
Claims 1-9 of U.S. Patent No. 10,980,341 claims all the limitations set forth in claim 1 of the instant application except for “wherein all sides of the first lattice are suitable for placement as the bottom portion of the first lattice and all sides of the second lattice are suitable for placement as the bottom portion of the second lattice”.

Pratt teaches a rack (Fig 1) wherein all sides of the rack (Fig 1) are suitable for placement as the bottom portion of the rack (Fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for all sides of the first lattice of U.S. Patent No. 10,980,341 to be suitable for placement as the bottom portion of the first lattice of U.S. Patent No. 10,980,341 and all sides of the second lattice of U.S. Patent No. 10,980,341 to be suitable for placement as the bottom portion of the second lattice of U.S. Patent No. 10,980,341 using the teachings of Pratt in order to make the rack of U.S. Patent No. 10,980,341 more user friendly by enabling the rack to be oriented in different orientations.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,980,341 and of Pratt D512,283; and further in view of Boland D278,110. 

Claims 1-9 of U.S. Patent No. 10,980,341 claims all the limitations set forth in claim 2 of the instant application except for “one or more support blocks shaped to removably attach to one or more of the risers engaged to the bottom portion of the first lattice and the second lattice, wherein the support blocks rest upon the ground surface when engaged to the risers.



    PNG
    media_image1.png
    836
    1054
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to removably place the bottom portions of the rack of U.S. Patent No. 10,980,341 on top of support blocks (Boland, annotated Fig 1 above) in order to elevate the rack of U.S. Patent No. 10,980,341.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2-12 and 14-20, the preambles of the dependent claims must match the preamble of claim 1. Further, “A beverage-rack-forming assembly” is already claimed in claim 1; therefore the preambles (i.e. “An assembly according to claim 1”) of claims 2-12 and 14-20 are unclear as to if the “An assembly” claimed in claims 2-12 and 14-20 are the same “beverage rack-forming assembly” claimed in claim 1 or a new assembly. Therefore, as an example, the preamble of claim 2 should be amended as follows: 
Claim 2, line 1: -- [[An]] The beverage-rack-forming assembly according to Claim 1--. Appropriate correction is required. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631